Citation Nr: 0534424	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-08 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than September 14, 
1999 for the grant of service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1981 to June 1995.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this case for procedural 
considerations in September 2004, and that the action 
requested in its remand has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.


FINDINGS OF FACT

1.  A claim for service connection for right carpal tunnel 
syndrome was received by the regional office (RO) on 
September 14, 1999.  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome was granted by a rating decision in February 
2001, effective from September 14, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to September 14, 
1999, for the grant of service connection for bilateral 
carpal tunnel syndrome have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines that were 
established in the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA).  In this regard, the record reflects that the 
veteran has been advised on multiple occasions of her need to 
establish entitlement to an effective date earlier than 
September 14, 1999 for a grant of service connection for 
bilateral carpal tunnel syndrome based on applicable law and 
regulations.  

First, in the February 2001 rating decision that granted 
service connection for bilateral carpal tunnel syndrome 
effective from September 14, 1999, the veteran was advised 
that this date was selected because it was the date of her 
request for reconsideration.

Thereafter, a June 2001 rating decision and June 2002 
statement of the case denied entitlement to an effective date 
earlier than September 14, 1999, noting that prior rating 
decisions as to this issue were final and unappealed.  
Relevant law and regulations were also provided.

Following the Board's remand in September 2004, the veteran 
was provided with an October 2004 letter that advised her of 
the evidence that was necessary to substantiate her claim 
based on the history of prior unappealed denials, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Finally, a July 2005 supplemental statement of the case 
continued the denial of the claim, advising the veteran that 
she still had not provided any basis for entitlement to an 
effective date earlier than September 14, 1999, for the grant 
of service connection for bilateral carpal tunnel syndrome.

Although no single communication to the veteran from the RO 
specifically requested that the veteran provide any evidence 
she thought would support her claim as addressed in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), as demonstrated from 
the foregoing communications from the RO and the Board, the 
Board finds that appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to her claim.  
All the VA requires is that the duty to notify under the VCAA 
is satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
the veteran has not indicated any intention to provide 
additional evidence in support of this claim.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development in this matter is not 
required under the VCAA.

Following her discharge from service on June 24, 1995, the 
veteran filed her original claim for compensation with VA in 
January 1996.  

In her original claim, the veteran sought service connection 
for bilateral hand disability, and following the denial of 
her claim by a rating decision in May 1996, she filed a 
timely notice of disagreement in June 1996.  The May 1996 
rating action denied her claim on the basis that the veteran 
had not submitted a well-grounded claim.

The veteran filed a notice of disagreement with the May 1996 
rating decision in June 1996.

Thereafter, rating actions denied the claim in November 1997 
and November 1998, once again finding that the veteran had 
not submitted a well-grounded claim.

The claims file reflects that the veteran was advised of the 
November 1998 rating decision in February 1999, at which time 
she was also furnished a statement of the case.  There is no 
indication that the veteran filed a notice of disagreement 
with the November 1998 rating decision or a substantive 
appeal with respect to the February 1999 statement of the 
case.

However, the veteran thereafter filed a new claim for service 
connection for carpal tunnel syndrome on September 14, 1999, 
based on additional private medical evidence of this 
disorder, and following the receipt of a January 2001 VA 
medical opinion linking existing bilateral carpal tunnel 
syndrome to a period prior to the veteran's discharge from 
service in 1995, a February 2001 rating decision granted 
service connection for bilateral carpal tunnel syndrome, 
effective from the date of the claim of September 14, 1999.

In addition, the veteran's representative then filed a 
statement in February 2001 requesting that the RO review the 
claims file for possible "retro" for bilateral carpal 
tunnel syndrome to June 1995, which the RO construed as a 
claim for an effective date earlier than September 14, 1999 
for the grant of service connection for bilateral carpal 
tunnel syndrome.

At the veteran's hearing before the Board in May 2004, the 
veteran made several contentions as to why she believed she 
was entitled to an earlier effective date for the grant of 
service connection for her bilateral hand disability.

In subsequent statements, the veteran maintained that she had 
experienced bilateral hand problems since service, that she 
had been confused by notifications that had been sent by the 
RO in February 1999, and that had she been furnished a VA 
examination during the processing of her earlier claims, 
service connection would have been established back to 
service.


II.  Analysis

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).  An effective date 
from the day following the date of separation from service is 
authorized only if the claim is received within one year from 
separation from service.  38 C.F.R. § 3.400(b)(2) (2005).  
Otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2005).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2005).  

A claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2005).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2005).

As was noted above, the veteran's original claim of service 
connection for bilateral hand disability was filed within one 
year of her separation from service on June 24, 1995, and in 
rating decisions in May 1996, November 1997, and November 
1998, the RO denied the claim on the basis that the veteran 
had not submitted a well-grounded claim, as the veteran had 
not brought forth evidence of a current disability or 
evidence linking any such disability to service.  

The veteran thereafter filed a new claim for service 
connection for carpal tunnel syndrome on September 14, 1999, 
based on additional private medical evidence of this 
disorder, and following the receipt of a January 2001 VA 
medical opinion linking existing bilateral carpal tunnel 
syndrome to a period prior to the veteran's discharge from 
service in 1995, a February 2001 rating decision granted 
service connection for bilateral carpal tunnel syndrome, 
effective from the date of the claim of September 14, 1999.

Because the veteran's reopened claim was received more than 1 
year after her separation from service, and the date of 
receipt of the claim is later than the date entitlement 
arose, September 14, 1999 is the appropriate effective date.  
38 C.F.R. § 3.400.  There exists no legal authority for the 
Board to grant an effective date for compensation for 
bilateral carpal tunnel syndrome prior to the date of receipt 
of the reopened claim; namely, September 14, 1999.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.158, 3.400.  The veteran's 
contentions that she is entitled to an earlier effective date 
since she had problems with her hands in service that 
continued thereafter and/or that earlier VA examination would 
have warranted the grant of her earlier claim are without 
merit in light of the discussion above.  Likewise, the 
appellant has not cited and the Board can not identify any 
statutory or regulatory authority that would permit the Board 
to award an earlier effective date based on these 
contentions.  Consequently, the effective date of the award 
may not be earlier than September 14, 1999.  

The Board has also considered the veteran's contentions 
regarding her asserted confusion as a result of the notices 
she received on February 3, 1999, one of which notified her 
of the November 1998 rating decision's denial of her claim 
for service connection for her bilateral hand disorder, and 
the other attached to the February 1999 statement of the 
case, which arguably continued the denial of her original 
claim dated in January 1996.  More specifically, the veteran 
contends that the former gave her 1 year in which to file her 
appeal, whereas the latter gave her 60 days of the date of 
the letter, and that she filed her substantive appeal within 
one year of the February 1999 conflicting notices.

However, the Board has first reviewed all written documents 
submitted by the veteran within one year of February 1999, 
and does not find any document that can be construed as 
either a notice of disagreement with the November 1998 rating 
decision or as a substantive appeal relating to the February 
1999 statement of the case.  

In addition, the Board has gone further, and considered 
whether the veteran may be entitled to readjudication of her 
claims that were previously denied as not well-grounded 
claims, and thereby possibly establish entitlement to an 
earlier effective date as far back as the day after service 
separation, based on the original claim submitted in January 
1996.  

In this regard, while the veteran did not file a substantive 
appeal following her receipt of the February 1999 statement 
of the case, in November 2000, the VCAA was enacted.  Among 
other things, that law eliminated the concept of a well-
grounded claim.

Section 7(b) of the VCAA provided that a veteran's claim 
which had been previously denied as not well grounded shall, 
on the request of the claimant, be readjudicated as if the 
denial had not been made, provided that the denial was one 
that became final during the period beginning on July 14, 
1999, and ending on the date of enactment of the VCAA, 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096, 
2099, §7(b); see also VA O.G.C. Prec. Op. No. 3-2001, 
published at 66 Fed. Reg. 33,309-01 (Jan. 22, 2001) 
(providing for readjudication of claims that became final 
between July 14, 1999 and November 9, 2000, and were denied 
on the basis that they were not well-grounded claims).  The 
Board views unappealed rating decisions to be final as of the 
date of the notification letter, not as of the date the one-
year period expires.  See 38 U.S.C.A. §§ 5104, 7105(c) (West 
2002); 38 C.F.R. § 3.104 (2005).  

In this case, the Board finds that the May 1996 rating action 
became final on that date when the veteran did not file her 
substantive appeal on or about April 3, 1999.  The original 
claim had been pending for a long time, but the failure to 
file a timely substantive appeal ended the pendency, and by 
operation of law, the May 1996 rating decision became final 
on the date of its notification in May 1996, long before the 
VCAA readjudication window of July 14, 1999 to November 9, 
2000.

The November 1997 rating decision likewise became final as of 
its notification date that same month due to the absence of a 
notice of disagreement, also long before the VCAA 
readjudication window.

Finally, as was noted previously, there was also no notice of 
disagreement filed with respect to the February 3, 1999 
notice of the November 1998 rating action, and thus when this 
action became final as of February 3, 1999, it was also 
outside the VCAA readjudication window.  

In summary, the Board has been unable to find any basis that 
warrants entitlement to an effective date earlier than 
September 14, 1999 for the grant of service connection for 
bilateral carpal tunnel syndrome.  Thus, the correct 
effective date in this case is September 14, 1999, the date 
of receipt of the veteran's reopened claim.


ORDER

Entitlement to an effective date prior to September 14, 1999, 
for a grant of entitlement to service connection for 
bilateral carpal tunnel syndrome is denied.  


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


